Citation Nr: 0822857	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  94-32 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a disorder 
characterized by chronic fatigue and dizziness, including as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel






INTRODUCTION

The veteran had active service from February 1980 to 
September 1992, to include service in the Southwest Asia 
theater of operations during the Persian Gulf War from 
January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In April 2004 and August 2006, the Board remanded this case 
for further evidentiary development.  The requested 
development has been completed.  The case has now been 
returned to the Board for further appellate action.  


FINDING OF FACT

The veteran is not currently diagnosed with chronic fatigue 
syndrome, she does not exhibit objective indications of a 
qualifying chronic disorder attributable to service in the 
Persian Gulf War, and she does not have a disability, in and 
of itself, manifested by chronic fatigue and dizziness.    


CONCLUSION OF LAW

A disorder characterized by chronic fatigue and dizziness was 
not incurred in or aggravated by active service, and may not 
be presumed to be due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.317 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he or she has 
in his or her possession that may be relevant to the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in May 2001, May 2004, and September 2006 
letters, the RO and the Appeals Management Center (AMC) 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of any further evidence 
that pertains to the claim.  In addition, in the September 
2006 letter, the AMC provided the veteran with notice of the 
information and evidence needed to establish a disability 
rating and an effective date for the disability on appeal.  
The claim was last readjudicated in January 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service treatment 
records, VA examination reports, and lay statements. 

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence.  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim, any question as to an appropriate disability 
rating and effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the veteran.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability may 
be service-connected, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  A "qualifying chronic 
disability" has been defined to mean a chronic disability 
resulting from any of the following (or any combination of 
the following):  (1) an undiagnosed illness; (2) medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, 
or any other illness the Secretary determines meets the 
criteria of a medically unexplained chronic multisymptom 
illnesses); or (3) any diagnosed illness that 
the Secretary determines warrants a presumption of service 
connection. 38 C.F.R. 
§ 3.317(a)(2)(i) (2007).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2007). Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2007).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  38 C.F.R. § 
3.317(a)(4) (2007).  The 6-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following:  fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2007).

Service medical records include records dated in February and 
March 1980 that showed that the veteran reported a positive 
response to the question of whether she experienced vertigo 
or dizziness or fainting spells.  Records dated in August, 
September, and November 1980 showed that the veteran 
complained of mild malaise and easy fatigability.  The 
examiner noted that the veteran was well known to have 
chronic iron deficiency anemia.  In connection with the 
veteran's complaints of headaches, she underwent a computed 
tomography (CT) cranial scan in January 1981, which was 
normal.  In February 1981, she complained of increased 
"tiredness."  An assessment of hypoglycemia was noted.  A 
February 1982 record showed that the veteran complained of 
feeling tired and run down.  An assessment of iron deficiency 
anemia was noted.  A March 1982 consultation report was 
ambivalent as to the diagnosis of anemia.  The examiner noted 
an assessment of fatigue from tobacco abuse.  A February 1990 
record showed that the veteran's complaints included light 
headedness, and the assessment was gastroenteritis.  The June 
1992 Report of Medical History showed that the veteran 
complained of dizziness and fainting spells associated with 
low blood sugar.  

In the veteran's September 1992 claim, she noted that she 
experienced the onset of fatigue in 1982 and light headedness 
and dizziness in 1980.  

Post-service treatment records dated from July 1993 to May 
2004 noted intermittent complaints of fatigue.    

A November 1992 VA general examination report noted that the 
veteran reported that she had been treated for fatigue in 
general but it had worsened during the past one and a half 
years.  The examiner provided a diagnosis of chronic fatigue 
syndrome.

The June 1999 VA general examination report shows the veteran 
reported that she had chronic fatigue for several years, 
which worsened with service in the Persian Gulf War.  She 
noted that she was diagnosed with anemia in 1981, and that 
she was recently told her anemia had worsened.  The examiner 
reported that the veteran did not meet the diagnostic 
criteria for chronic fatigue syndrome because no low grade 
fever, palpable cervical or axillary lymph nodes, generalized 
muscle aches and weakness, migratory joint pains, and sleep 
disturbance, had been reported.  The examiner noted a 
diagnosis of history of mild chronic fatigue and anemia, with 
mild complete blood count and current evidence of anemia.  
The examiner maintained that in light of the findings, he 
could not find any evidence of disease related to unknown 
chemicals and fire smoke, or residuals from medications, 
infectious materials, or waste materials.  

The June 1999 VA neurological examination report shows the 
veteran complained of dizziness and fatigue since 1991.  She 
associated her dizziness with her headaches.  After an 
examination, the veteran was diagnosed with only 
musculoskeletal tension headaches.   

A January 2002 treatment record showed the veteran complained 
of fatigue, and she reported that she slept between five to 
six hours a night and did not feel rested upon waking.  The 
examiner noted assessments that included non-restorative 
sleep.  

A July 2003 VA neurological examination report indicated that 
a CT scan of the veteran's brain was normal.  

The May 2004 VA examination report shows the examiner noted a 
diagnosis of chronic fatigue and dizziness, no etiology 
established.  With subsequent review of the claims file, the 
examiner noted that the veteran's fatigue and dizziness had 
been found to be nonservice-connected.  The examiner then 
noted that he saw no reason to change this judgment.  

The November 2007 VA examination report shows the examiner 
reviewed the claims file.  The veteran complained that she 
continued to experience intermittent periods of fatigue.  She 
also reported that she had passed out once in the early 1980s 
from hypoglycemia or hyperventilation according to an 
electroencephalogram (EEG) done at that time.  She did not 
specifically complain of dizziness.  The examiner noted that 
records showed that the veteran had had chronic iron 
deficiency anemia.  After an examination, including 
neurological examination and diagnostic tests, the examiner 
concluded that the veteran did not have chronic fatigue.  The 
examiner maintained that if periodic daytime somnolesence was 
an issue, evaluation could be further pursued by the veteran 
with sleep studies to rule-out sleep apnea.   

The evidence shows that while the veteran was diagnosed with 
chronic fatigue syndrome in November 1992, this diagnosis was 
not based on any objective findings.  On subsequent VA 
examination in June 1999, the examiner maintained that the 
veteran did not meet the diagnostic criteria for chronic 
fatigue syndrome.  On VA examination in May 2004, the veteran 
was diagnosed with chronic fatigue and dizziness for which no 
etiology was established, but again, these diagnoses were not 
based on any objective findings.  The November 2007 VA 
examiner essentially concluded that the veteran does not have 
a disability, in and of itself, manifested by chronic 
fatigue.  The Board finds the November 2007 VA examiner's 
opinion to be persuasive when considered with the other 
evidence of record.  The veteran's subjective complaints of 
fatigue and dizziness are insufficient to establish service 
connection.  The veteran must also exhibit objective 
indications of a qualifying chronic disability and that is 
not shown by the evidence of record.  Not only were the 
neurological examinations, including CT scans of the brain, 
discussed above negative, but on no examination was there 
reported evidence perceptible to the examining physician of a 
disability manifested by fatigue and dizziness.  There are 
also no non-medical indicators of the claimed disability that 
are capable of independent verification of record.  For these 
reasons, the Board finds that service connection for a 
disorder characterized by chronic fatigue and dizziness as 
presumed due to an undiagnosed illness is not warranted.  

Service connection is also not otherwise warranted on a 
direct basis for similar reasons.  The veteran is not 
currently diagnosed with an underlying disability of chronic 
fatigue and dizziness.  Whether the veteran suffers from 
fatigue as a symptom of underlying chronic iron deficiency 
anemia that may be related to service is beyond the scope of 
this appeal.  

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).






ORDER

Service connection for a disorder characterized by chronic 
fatigue and dizziness, including as due to an undiagnosed 
illness is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


